Citation Nr: 9916030	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to September 
1945, and from December 1945 to July 1963.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


FINDINGS OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. §§ 3.310, 3.312 (1998). 

The threshold issue is whether the appellant has presented a 
well-grounded claim for service connection for the cause of 
the veteran's death.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded;" that is, the claim must be plausible or capable 
of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required in order for the 
claim to be well-grounded.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

Generally, an appellant must satisfy three elements for a 
claim for service connection for the cause of death to be 
well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of the cause of death.  Secondly, there 
must be evidence of an incurrence or aggravation of a disease 
or injury in service, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be evidence of a nexus between the in-
service injury or disease and the fatal disability, as shown 
through medical evidence.  

The record shows that the veteran died at the VA Medical 
Center (VAMC) in Danville, Illinois, in October 1995 at the 
age of 81.  The immediate cause of death, as listed on the 
Certificate of Death, was advanced cancer of the bladder.


At the time of the veteran's death, service connection had 
been established for manic depressive reaction, evaluated as 
100 percent disabling since July 1989; rheumatoid arthritis 
of the spine consistent with ankylosing spondylosis, 
evaluated as 10 percent disabling since September 1986; 
chronic iritis, evaluated as 10 percent disabling since 
September 1967; prostatitis, evaluated as noncompensable 
since August 1963; and residuals of removal of a lipoma, 
posterior scalp, evaluated as noncompensable since August 
1963.  

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
carcinoma of the bladder.  

Regarding post-service medical records, VA hospital records 
show that in 1987, two small bladder tumors were identified 
by cystoscopy performed pursuant to the veteran's complaint 
of hematuria.  Resection fulguration of the bladder tumors 
was performed, and the pathology report indicated poorly 
differentiated transitional cell carcinoma.  The veteran was 
hospitalized essentially continuously from October 1989 until 
his death in October 1995.  A variety of conditions were 
diagnosed and treated, including carcinoma of the bladder, 
and bipolar disorder.  The terminal hospitalization report 
indicated a primary diagnosis of advanced carcinoma of the 
bladder which has involved practically all of the trigonal 
area and both ureter vesical junctions, and has gone into the 
abdominal wall on the left side making vesicocutaneous 
fistulae, as well as invading the prostatic area.  Bipolar 
disorder was also diagnosed, but not referenced in the 
clinical treatment text.  

In correspondence received in February 1996, the appellant 
argued that the veteran's service-connected bipolar disorder 
contributed to his death by rendering him unable to 
participate in the treatment of his bladder cancer.  In 
addition, she asserted that the initial diagnosis and 
treatment of his bladder cancer might have been delayed due 
to his unmanageable state and his inability to communicate 
his symptoms.  

The appellant submitted three private psychiatric reports at 
that time.  A 1972 report states that the veteran should be 
eligible for 100 percent Social Security and disability and 
VA disability.  A 1986 report provides a diagnosis of chronic 
schizophrenia, and an Axis V Global Assessment of Functioning 
score for the prior year of poor.  A second 1986 report 
provides an Axis I diagnosis of schizophrenia, residual type 
(chronic).  

In correspondence received in July 1996, the appellant's 
service officer requested that the veteran's claims file be 
reviewed for a medical opinion as to whether the veteran's 
service-connected manic depression and/or prostatitis 
contributed to the veteran's death.  

A VA medical opinion dated in January 1997 notes that the 
examiner reviewed the 
veteran's medical history.  There was insufficient 
neurological data (compliance to chemotherapy, number of 
cycles given) to determine the impact of the psychological 
diagnosis.  

In April 1997 a VA oncologist was asked to review the 
veteran's records and provide an opinion.  The resulting VA 
medical opinion provides that the cause of the veteran's 
death was a combination of his advanced bladder cancer and 
associated renal failure.  The oncologist opined that these 
were not affected by his manic-depressive illness or his 
prostatitis, so neither could be considered important in his 
terminal illness.  

After a careful review of the record, the Board concludes 
that there is no medical evidence showing a nexus or link 
between any of the veteran's service-connected disabilities, 
including his manic depressive disorder and prostatitis, and 
his fatal carcinoma of the bladder.  No service-connected 
disability has been shown to have significantly contributed 
to or hastened the veteran's death, even when considered in 
combination with the other service-connected disabilities.  
Likewise, there has been no demonstration that any service-
connected disability aggravated a fatal non-service-connected 
disability so as to warrant service connection pursuant to 
Allen v. Brown, 7 Vet. App. 439 (1995).  Ideally, any medical 
opinion linking the veteran's carcinoma of the bladder to his 
service or a service-connected disability would be based on a 
review of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

First, the Board finds that the veteran's fatal carcinoma of 
the bladder was initially demonstrated too remote from 
service to be etiologically related to service, in the 
absence of continuity of symptomatology or competent medical 
evidence showing such relationship.

Turning to the veteran's service-connected disabilities, his 
prostatitis and residuals of removal of a lipoma of the 
posterior scalp were each rated noncompensable and have not 
been shown to have resulted in significant impairment of the 
veteran's overall viability.  Similarly, his service-
connected rheumatoid arthritis of the spine consistent with 
ankylosing spondylosis and chronic iritis were each evaluated 
as only 10 percent disabling and have not been shown to have 
resulted in significant impairment of the veteran's overall 
viability.  

The veteran's service-connected manic depressive disorder, 
while evaluated as 100 percent disabling at the time of his 
death, has not been shown to have made the veteran less able 
to resist the effects of his fatal carcinoma of the bladder.  
The Board has reviewed VA hospital treatment records for the 
years preceding the veteran's death and has found no evidence 
that his service-connected mental disability affected the 
treatment of his carcinoma of the bladder.  

In essence, the January 1997 VA medical opinion, based on a 
review of the claims file, fails to provide that it was at 
least as likely as not that the veteran's service-connected 
psychiatric disability affected his terminal illness.  The 
April 1997 VA oncologist opinion was also based on a review 
of the veteran's claims file, including his death 
certificate, terminal hospital records and the assertions 
made by the appellant.  The report concluded that the 
veteran's service-connected manic depressive disorder and 
prostatitis were unrelated to his death.  

Regarding the appellant's own contentions, the Board 
recognizes that she is competent to describe her observations 
relative to the veteran's behavior.  On the other hand, as a 
layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis, 
etiology, or attribution of causation.  Espiritu, 2 Vet. 
App. at 492.  Accordingly, the assertion by the appellant 
that the veteran's service-connected disabilities contributed 
to his death by carcinoma of the bladder cannot make her 
claim well-grounded.  

In light of the above, the Board concludes that the appellant 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death. 

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
her failure to meet her obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that she has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her claim for 
service connection for the cause of the veteran's death.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
the veteran's death not having been received, the appeal is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



